Exhibit 99.1 NEWS RELEASE CONTACTS Media Investor Relations Mike Martin – 585-218-3669 Angie Blackwell – 585-218-3842 Patty Yahn-Urlaub – 585-218-3838 Bob Czudak – 585-218-3668 Constellation Brands Completes Sale of Almaden and Inglenook to The Wine Group FAIRPORT, N.Y., Feb. 28, 2008– Constellation Brands, Inc. (NYSE: STZ, ASX: CBR), a leading international producer and marketer of beverage alcohol, today completed the previously announced sale of the Almaden and Inglenook wine brands, and the Paul Masson winery located in Madera, Calif., to The Wine Group LLC for $134 million in cash.Proceeds from the transaction will be used to reduce Constellation’s borrowings. About Constellation Brands Constellation Brands, Inc. is a leading international producer and marketer of beverage alcohol in the wine, spirits and imported beer categories, with significant market presence in the U.S.,
